Case 1:21-cv-23152-JEM Document 1 Entered on FLSD Docket 08/31/2021 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                     CASE NO:       1:21-cv-23152


 MAYDELIN PINEDA et al.,

        Plaintiffs,

 vs.

 CARRIE ANDREA THOMPSON and
 UNITED STATES POSTAL SERVICE,

       Defendants.
 ____________________________________/

                           DEFENDANTS’ NOTICE OF REMOVAL

        Defendants, by and through the undersigned Assistant U.S. Attorney, file this Notice

 of Removal pursuant to 28 U.S.C. §§ 1442(a)(1) and 2679, and in support thereof, states as

 follows: 1

        1.      On or about July 27, 2021, Plaintiffs commenced this suit in the Circuit Court

 of the 11th Judicial Circuit in and for Miami-Dade County, Florida, styled Pineda et al. v.

 Thompson et al., Case No. 2021-018003-CA-01 (the “State Court Case”).

        2.      In their Complaint, a copy of which is attached as Exhibit A, Plaintiffs assert

 a claim for negligence against Defendants under the Federal Tort Claims Act, 28 U.S.C. §

 2671 et seq.



 1
   Defendants dispute that either is a proper party-defendant to this action or that this Court possesses
 subject matter jurisdiction over this case. Defendants reserve the right to raise all applicable
 jurisdictional arguments.

                                                    1
Case 1:21-cv-23152-JEM Document 1 Entered on FLSD Docket 08/31/2021 Page 2 of 4




        3.     Specifically, Plaintiffs have named as parties-defendant the United States

 Postal Service (USPS), an agency of the United States of America, and USPS employee Carrie

 A. Thompson, who Plaintiffs allege was acting “within the course and scope of her

 employment with USPS” when the alleged motor vehicle accident occurred. Complaint, ¶ 9.

        4.     28 U.S.C. ' 1442(a) provides that:

               A civil action or criminal prosecution commenced in a State court
               against any of the following may be removed by them to the district
               court of the United States for the district and division embracing the
               place wherein it is pending:

               (1) The United States or any agency thereof or any officer (or any person
               acting under that officer) of the United States or of any agency thereof,
               sued in an official or individual capacity for any act under color of such
               office. . .

        5.     Because Plaintiffs has named as parties-defendant an agency of the United

 States and an officer of the United States acting within the course and scope of her

 employment, the United States Attorney removes this cause of action under 28 U.S.C. §

 1442(a)(1).

        6.     In addition, 28 U.S.C. § 2679(d)(2) provides in pertinent part that, “[u]pon

 certification by the Attorney General that the defendant employee was acting within the scope

 of his office or employment at the time of the incident out of which the claim arose, any civil

 action or proceeding commenced upon such claim in a State court shall be removed without

 bond at any time before trial by the Attorney General to the district court of the United States

 for the district and division embracing the place in which the action or proceeding is pending.”

        7.     Pursuant to 28 U.S.C. § 2679(d)(2), on February 19, 2021, Acting United States

 Attorney Juan Antonio Gonzalez executed a certification that USPS employee Carrie A.


                                                2
Case 1:21-cv-23152-JEM Document 1 Entered on FLSD Docket 08/31/2021 Page 3 of 4




 Thompson was acting in the scope of her employment on March 1, 2020, when the alleged

 auto accident occurred. See Exhibit B.2

        8.      By removing this action, Defendants do not waive any of the defenses available

 to them under Fed. R. Civ. P. 12.

                                             Conclusion

        Under the foregoing authorities, Defendants remove the State Court Case to the

 United States District Court for the Southern District of Florida.

                                               Respectfully submitted,


                                               JUAN ANTONIO GONZALEZ
                                               ACTING UNITED STATES ATTORNEY

                                       By:     Zakarij N. Laux
                                               ZAKARIJ N. LAUX
                                               Assistant United States Attorney
                                               Fla. Bar No. 93784
                                               Email: zakarij.laux@usdoj.gov
                                               United States Attorney=s Office
                                               99 NE 4th Street, Third Floor
                                               Miami, Florida 33132
                                               Tel: (305) 961-9053




 2
  The Attorney General of the United States has delegated authority to United States Attorneys to
 make the scope certifications contemplated by 28 U.S.C. § 2679(d)(1) and (2). See 28 C.F.R. § 15.4(a)
 and (b).

                                                  3
Case 1:21-cv-23152-JEM Document 1 Entered on FLSD Docket 08/31/2021 Page 4 of 4




                              CERTIFICATE OF SERVICE

        I CERTIFY that on August 31, 2021, I electronically filed the foregoing via CM/ECF
 and provided a true and correct copy via email to:

 The Founders Law
 Nicholas DeMahy, Esq.
 Email: ndemahy@thefounderslaw.com
 robert@thefounderslaw.com
 maria@thefounderslaw.com

                                          Zakarij N. Laux




                                            4
